Citation Nr: 1625684	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  05-05 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a claimed back disorder, to include as secondary to service connected left shoulder post-operative status post recurrent dislocations.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 percent for service-connected adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran served on active duty from November 1974 to November 1978.

The claim for entitlement to service connection for a claimed back disorder is before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  In its June 2007 decision, the Board, in part, denied this issue.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated September 2008, the Court granted an August 2008 Joint Motion for Remand (JMR), vacating the June 2007 Board decision.  The Court remanded, in part, the back disorder claim for compliance with the terms of the JMR.  In June 2009, the Board remanded the case for further development.

The claims for entitlement to an evaluation in excess of 30 percent for service-connected adjustment disorder with mixed anxiety and depressed mood and to service connection for tinnitus are before the Board on appeal from September 2010 and June 2012 rating decisions, respectively of the New York RO.

The case was remanded in March 2015 in order to afford the Veteran his requested hearing before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded the claim of service connection for a claimed back disorder in June 2009.  At that time, the Veteran was represented by a private attorney.  In December 2010, the Veteran obtained new representation.  On his VA Form 9, Appeal to the Board of Veterans' Appeals, received in January 2013, the Veteran requested either a videoconference hearing or a hearing to be held at a local VA office.  The Veteran indicated that either a Travel Board or videoconference hearing was acceptable.  In March 2015, the Board remanded the case for additional development; specifically, to afford the Veteran a hearing.  

In May 2015, the Veteran was requested to indicate if he wanted either a Travel Board hearing sitting at the RO or a videoconference hearing.  There is no indication that the Veteran ever returned the VA Form 21-4138, Statement in Support of Claim, that was provided for his selection.  That notice did not include any discussion of what would be inferred if there was no response.  For instance, it was not noted that if there was no reply that would be taken as an indication that he did not want a hearing.

The Veteran has since obtained new representation.  In Appellant's Post-Remand Brief, the representative noted that BVA directed the RO to schedule a hearing before the Veterans Law Judge (VLJ) sitting at the RO.  The Brief noted that on May 12, 2015, the Veteran was sent a letter requesting if veteran would like a video hearing or in person hearing before the BVA and that no response had been noted.  As such, the Veteran should be provided with the hearing requested.  The Board notes that there is no indication, from the Veteran or his representative, that he has withdrawn his request for a hearing.      

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing or a videoconference hearing, at the earliest available opportunity.  Appropriate notice to the Veteran's representative should be provided.  If he no longer desires a hearing, he should withdraw his request in writing to the AOJ.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




